These cases having been joined, will be considered as one; as well as all petitions herein. The circumstances are nearly similar to those of the William M. Jones, in which an opinion has just been rendered. [Case unreported.] It was satisfactorily shown that the vessel had bilged at the time the libellants boarded her; and they proceeded at once to the saving of cargo. The service was promptly and skillfully rendered, and the labor much increased on account of the necessity of being compelled to transfer the property saved from their smaller vessels to their larger ones. The respondent claims that this increase of labor was caused by the libellants of larger vessels being unable to come alongside of the wreck, and should not, therefore, enhance the salvage. When sal-vors use all of the means within their power to save property, it is but just to consider the actual amount of labor performed, and they are in no wise to blame for not being possessed of appliances, or vessels, which would have diminished the amount of labor actually required to perform the service. It is further contended that the salvors, unmindful of their duty, before they had saved all the cargo that might have been saved from the lower hold, where it was rapid.y deteriorating, abandoned that work and proceeded to the saving of cargo between decks, and the materials; and I am not fully satisfied but what this is justly urged. Whenever it is within the power of salvors it is always their duty to save property when liable to rapid deterioration rather than that which is not exposed to immediate destruction; and, any parry wilfully neglecting to save property which is in greater danger for the purpose of saving that which is not in immediate peril, will be liable to severe censure. In this case there have been several reasons urged why the saving of the cargo from the lower hold was abandoned and the work of saving rigging undertaken; but, I am not fully satisfied but what a greater amount of property might have been saved without its incurring any extra risk, bv n continuation of labor in the lower hold. Yet, if so, I am satisfied.that it was in no way a wilful neglect of the salvors, but, at the worst, an error of judgment. If, by that course, they have not saved as much property as otherwise they might, their salvage will be reduced in that proportion, as they will receive but a per centage of the actual amount saved; so that I do not consider the case demands any reduction of the salvage to be actually given.
Referring again to the case of the Jones; while the property saved herein was more liable to rapid deterioration, it does not appear that any of it was saved by diving, although much was taken from under water. In view of the facts and circumstances of the case, I consider that 2S per cent, of the property saved from between decks, and 45 per cent, of that saved from the lower hold, and proceeds of materials, will bo a fair salvage compensation.
In the petition of Richard Warfield, master of the Grover King, who, after the salvage *995service had been abandoned by the libel-lants, saved from the lower hold three hogsheads of sugar and five barrels of syrup (it appearing that said sugar was saved with great labor, they being compelled to handle some twenty hogsheads in order to get one of sugar) it is ordered that they have 55 per cent of the net proceeds. And is referred to John T. Barker, Esq., as commissioner.